Citation Nr: 9922410	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for back 
disability, to include residuals of lumbosacral strain.

2.  Entitlement to service connection for disability, 
including arthritis, of the ring and middle fingers of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1976.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Although the veteran noted in his July 1997 notice of 
disagreement that he wanted a personal hearing with the 
Board, he indicated in his April 1998 substantive appeal that 
he did not want a Board hearing.  Consequently, no Board 
hearing has been scheduled.


FINDINGS OF FACT

1.  Service connection was denied for back disability by the 
Board in July 1987.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the July 1987 
decision.

3.  The claim for service connection for disability, 
including arthritis, of the ring and middle fingers of the 
right hand is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for back disability, to include 
residuals of lumbosacral strain, has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability, including 
arthritis, of the ring and middle fingers of the right hand.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including arthritis, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection was denied by the Board for back 
disability in July 1987.  Evidence on file at the time of the 
July 1987 Board decision consisted of the veteran's service 
medical records, VA outpatient records from March 1977 to 
June 1980, a VA examination report dated in March 1986, and a 
hearing transcript of the veteran's personal hearing at the 
RO in August 1986.  

The veteran's service medical records reveal that he 
complained in February 1973 of low back pain after lifting a 
heavy object; no spasm was found on examination.  The 
examiner's impression was acute lumbosacral strain.  The 
veteran complained on June 8 and 9, 1973, of various aches 
and pains, including back pain; examination on June 8 was 
normal and no back diagnosis was recorded either day.  He 
complained of back pain on September 7 and 10, 1973; no 
abnormality was found on examination on September 7.  He was 
given a two week physical profile for lumbosacral strain 
beginning September 11.  It was noted in October 1973, at 
which time he complained of chronic low back pain, that the 
veteran had a normal gait with no back spasm and normal X-
rays.  A history of low back pains was reported in December 
1973.  The veteran's spine was noted to be normal on his 
discharge examination in January 1976. 

VA outpatient records for June 1978 reveal that the veteran 
complained of low back pain, which the examiner concluded was 
likely due to obesity.  The veteran was to be sent to the 
orthopedic clinic for evaluation in March 1979 for his 
complaints of chronic low back pain, but he failed to report.  
On VA examination in March 1986, the veteran complained of 
low back pain since lifting a log in service.  X-rays of the 
back were considered normal.  The pertinent diagnosis was 
chronic low back pain of mild severity, probably lumbosacral 
strain.  The veteran testified at his August 1986 RO hearing 
that he was treated a number of times in service for low back 
pain and that he had continued to have low back problems 
since discharge.

Evidence submitted subsequent to the July 1987 Board decision 
includes VA examination reports beginning in March 1988, 
private treatment records and private physicians' statements 
beginning in January 1989, and statements of the veteran.

VA examination reports after July 1987 involve other 
orthopedic disabilities and do not include examination of the 
low back.  Private treatment records dated from January to 
August 1989 from MetroHealth reveal that the veteran 
complained of low back pain, which he related in January 1989 
to a service injury.  Physical examination in January 1989 
revealed that the veteran had paraspinal muscle masses in the 
lumbar area, which created a lot of pain.  A history of 
recurrent low back pain was the assessment in January 1989.  
Private treatment records from August 1992 to March 1996 show 
continued complaints of low back disability.  The diagnosis 
in August 1992 was chronic low back pain.  Although it was 
reported by a private physician in October 1995 that an MRI 
showed a large central disc herniation at L4-5 with some cord 
compression, the evidence indicates that the MRI was actually 
of the cervical spine, and the veteran had a cervical 
discectomy of C4-5 in December 1995.  It was noted in March 
1996 that X-rays of the lumbar spine showed minimal spurring 
at L3-4.

The statements of the veteran added to the record are 
essentially cumulative and redundant.  In addition, the 
veteran is not competent to render a medical opinion linking 
his current back disability to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, his 
statements are not new or material.  The medical evidence 
added to the record is not material since it relates to the 
status of the veteran's back many years after service and 
includes no medical evidence suggesting that the veteran's 
back disability is etiologically related to service.  
Therefore, the claim for service connection for back 
disability, to include residuals of lumbosacral strain, has 
not been reopened.

With respect to the veteran's claim for service connection 
for disability, including arthritis, of the ring and middle 
finger of the right hand, the Board must determine whether 
the appellant has submitted evidence of a well-grounded 
claim.  If he has not, his claim must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

It was noted in January 1974 that the veteran had dislocated 
the proximal interphalangeal (PIP) joint of the ring finger 
of his right hand; a closed reduction was performed and the 
finger was splinted.  X-rays of the finger in January 1974 
were reported to show a dislocation but no fracture.  No 
finger abnormality was noted on discharge examination in 
January 1976.  

On VA orthopedic examination of the veteran's right hand in 
April 1997, the veteran said that he had dislocated the PIP 
joints of the ring and long fingers on his right hand while 
playing football in 1974.  He complained of pain and 
functional impairment of the right hand, with the PIP joint 
getting stuck in a flexed position.  Physical examination of 
the right hand showed full range of motion of the fingers 
without swelling or locking of the fingers.  The examiner 
ordered X-rays and concluded that although the veteran's 
current problem was unlikely related to the service 
dislocation, X-rays would help clarify this if there was 
arthritis of the PIP joints of the ring and long fingers.  X-
rays of the right hand in April 1997 were reported to be 
normal, with no evidence of fracture, dislocation, soft 
tissue abnormality, or joint space abnormality.

Although the veteran contends that he has disability, 
including arthritis, of the ring and long fingers of the 
right hand due to service trauma, the veteran, as a lay 
person, is not qualified to provide medical opinions or 
diagnoses.  See Espiritu.  Although the veteran dislocated 
the PIP joint of his right ring finger in January 1974, there 
are no subsequent abnormal findings either in service, 
including on discharge examination in January 1976, or after 
discharge.  In fact, VA examination of the right hand in 
April 1997 did not disclose any right hand abnormality either 
on physical examination or on X-rays.  The examiner in April 
1997 concluded that the veteran did not have a right hand 
problem due to service trauma.  Since the record contains no 
medical evidence suggesting the presence of chronic 
disability, including arthritis, of the ring or long finger 
of the right hand in service or after discharge, the Board 
must conclude that the veteran's claim for service connection 
for disability, including arthritis, of the ring and middle 
fingers of the right hand is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the above noted disability.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).


ORDER

The veteran's application to reopen his claim for service 
connection for back disability, to include residuals of 
lumbosacral strain, is denied.

Service connection for disability, including arthritis, of 
the ring and middle fingers of the right hand is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

